ACCEPTED
                                                                                                                                      08-21-00039-CV
                                                                                                                          EIGHTH COURT OF APPEALS
                                                           08-21-00039-CV                                                            EL PASO, TEXAS
                                                                                                                                    4/22/2021 2:46 PM
                                                                                                                               ELIZABETH G. FLORES
                                                                                                                                               CLERK
                                                                                                      KRISTEN BATES
                                                                                          Phone Number: 281-367-1222
                                                                                            Fax Number: 281-210-1361
                                                                                                        FILED IN
                                                                                             kbates@thestrongfirm.com
                                                                                                      8th COURT OF APPEALS
                                                                                                          EL PASO, TEXAS
                                                        April 22, 2021                                4/22/2021 2:46:25 PM
                                                                                                      ELIZABETH G. FLORES
                                                                                                              Clerk

  Sent Via Electronic Filing

  Court of Appeals
  Eighth District of Texas
  El Paso County Courthouse
  500 E. San Antonio Ave., Suite 1203
  El Paso, Texas 79901-2408

            Re:       Court of Appeals Number:                           08-21-00039-CV
                      Trial Court Case Number:                           P-12305-B-112-CV

            Style: Accredited Surety and Casualty Company, Inc.
                  v.
                  Benchmark Electrical Solutions, Inc., Control Insulation Services, Inc.,
                  Inspection Associates, Inc., Sunstate Equipment Co., LLC, Marquez
                  Construction & Maintenance, LLC, Texas Gamma Ray, LLC, Global
                  Welding Services, Inc., DanCar Energy Construction, Lexicon, Inc. and
                  Targa Southern Delaware LLC

  Dear Chief Justice:

         Appellee, Inspection Associates, Inc. is in support of the request for mediation
  for the above-referenced cause. If possible, Inspection Associates, Inc. prefers to
  attend mediation remotely, via telephone or teleconference.

        Thank you in advance for your attention to this matter and please feel free to
  contact our office should you have any question.

                                                                         Sincerely,

                                                                         THE STRONG FIRM P.C.

                                                                              /s/Kristen Bates
                                                                         By: Kristen Bates
1790 Hughes Landing Boulevard, Suite 200 ∙ The Woodlands, TX 77380 ∙ phone 281-367-1222 ∙ fax 281-210-1361 ∙ kbates@thestrongfirm.com
Ltr to Court of Appeals
Page 2 of 3

cc:
 Toni Scott Reed                             Charles E. Wear, Jr.
 Christopher R. Ward                         Law Offices of Charles E. Wear,
 Clark Hill Strasburger LLP                  Jr., PC
 901 Main Street, Suite 4400 and             1811 W. Park Row
 Dallas, Texas 75202                         Arlington, Texas 76013
 toni.reed@clarkhillstrasburger.com          charles@wear-law.com
 christopher.ward@clarkhillstrasburger.com   Counsel for Benchmark Electrical
 Counsel for Accredited Surety & Casualty    Solutions, Inc.

Mel Smith                                    T.Ragon Richey
Law Offices of Mel Smith, Esq.               T.R. Richey Law Firm, PC
5315-B Cypress Creek Parkway, #125           7015 Snider Plaza, Suite 203
Houston, Texas 77069-4410                    Dallas, Texas 75205
mel@mlsesq.com                               trr@trricheylawfirm.com
Counsel for Control Insulation Services      Counsel for Sunstate Equipment
LLC                                          Company

Shane M. Bebout                              Richard A. Simmons
Todd Barron Thomason Hudman & Bebout         Waldron & Schneider
3800 East 42nd Street, Suite 409             15150 Middlebrook Drive
Odessa, Texas 79762-5982                     Houston, Texas 77058
SBebout@toddlawfirm.com                      rsimmons@ws-law.com
Counsel for Marquez Construction &           Counsel for Texas Gamma Ray,
Maintenance, LLC                             LLC dba TGR Industrial Services

Scott J. Davenport                           Robert M. Lovein
Davenport Law Firm, PC                       Lovein Ribman PC
2009 Lubbock Street                          1225 Main Street, Suite 102
Houston, Texas 77007                         Grapevine, Texas 76051
scottd@davenport-law.com                     rlovein@loveinribman.com
Counsel for Global Welding Service, Inc.     Counsel for Dancar Energy
                                             Construction, LLC
Ltr to Court of Appeals
Page 3 of 3

W.Jason Walker                       Amy K. Wolfshohl
Andrews Myers PC                     Emily A. Pendleton
1885 Saint James Place, 15th Floor   1000 Main Street, 36th Floor
Houston, Texas 77056                 Houston, Texas 77002
jwalker@andrewsmyers.com             wolfshohl@porterhedges.com
Counsel for Lexicon, Inc.            pendleton@porterhedges.com
                                     Counsel for Targa Southern
                                     Delaware LLC
                         Automated Certificate of eService
This automated certificate of service was created by the efiling system.
The filer served this document via email generated by the efiling system
on the date and to the persons listed below. The rules governing
certificates of service have not changed. Filers must still provide a
certificate of service that complies with all applicable rules.

Lisa Prado on behalf of Kristen Bates
Bar No. 24073881
lprado@thestrongfirm.com
Envelope ID: 52737996
Status as of 4/22/2021 3:21 PM MST

Associated Case Party: Global Welding Services, Inc.

Name               BarNumber Email                         TimestampSubmitted Status

Scott Davenport                scottd@davenport-law.com    4/22/2021 2:46:25 PM    SENT



Associated Case Party: Targa Southern Delaware LLC

Name                BarNumber Email                             TimestampSubmitted Status

Lola Martinez                   lmartinez@porterhedges.com      4/22/2021 2:46:25 PM       SENT

Emily APendleton                ependleton@porterhedges.com     4/22/2021 2:46:25 PM       SENT

Laura Folk                      lfolk@porterhedges.com          4/22/2021 2:46:25 PM       SENT

Amy K.Wolfshohl                 awolfshohl@porterhedges.com     4/22/2021 2:46:25 PM       SENT



Associated Case Party: Inspection Associates, Inc.

Name             BarNumber   Email                       TimestampSubmitted       Status

Kristen Bates                kbates@thestrongfirm.com    4/22/2021 2:46:25 PM     SENT

Bret L.Strong                bstrong@thestrongfirm.com 4/22/2021 2:46:25 PM       SENT



Case Contacts

Name               BarNumber   Email                    TimestampSubmitted Status

Marianna Green                 magreen@clarkhill.com 4/22/2021 2:46:25 PM       SENT



Associated Case Party: Accredited Casualty and Surety Company, Inc.

Name

Toni Scottreed
                         Automated Certificate of eService
This automated certificate of service was created by the efiling system.
The filer served this document via email generated by the efiling system
on the date and to the persons listed below. The rules governing
certificates of service have not changed. Filers must still provide a
certificate of service that complies with all applicable rules.

Lisa Prado on behalf of Kristen Bates
Bar No. 24073881
lprado@thestrongfirm.com
Envelope ID: 52737996
Status as of 4/22/2021 3:21 PM MST

Associated Case Party: Accredited Casualty and Surety Company, Inc.

Chris Ward                      cward@clarkhill.com   4/22/2021 2:46:25 PM   SENT



Associated Case Party: Texas Gamma Ray, LLC

Name                  BarNumber     Email                    TimestampSubmitted Status

Richard A.Simmons                   rsimmons@ws-law.com 4/22/2021 2:46:25 PM        SENT



Associated Case Party: Sunstate Equipment Co., LLC

Name                BarNumber    Email                    TimestampSubmitted Status

T. RagonRichey                   trr@trricheylawfirm.com 4/22/2021 2:46:25 PM   SENT



Associated Case Party: Marquez Construction & Maintenance, LLC

Name                BarNumber     Email                      TimestampSubmitted Status

Shane M.Bebout                    sbebout@toddlawfirm.com 4/22/2021 2:46:25 PM      SENT

Janie M.Whitfield                 janie@toddlawfirm.com      4/22/2021 2:46:25 PM   SENT



Associated Case Party: Benchmark Electrical Solutions, Inc.

Name                  BarNumber Email                       TimestampSubmitted      Status

Charles E.Wear, Jr.                 charles@wear-law.com 4/22/2021 2:46:25 PM       SENT



Associated Case Party: DanCar Energy Construction

Name                BarNumber Email                         TimestampSubmitted Status

Robert M.Lovein                  rlovein@loveinribman.com   4/22/2021 2:46:25 PM    SENT
                         Automated Certificate of eService
This automated certificate of service was created by the efiling system.
The filer served this document via email generated by the efiling system
on the date and to the persons listed below. The rules governing
certificates of service have not changed. Filers must still provide a
certificate of service that complies with all applicable rules.

Lisa Prado on behalf of Kristen Bates
Bar No. 24073881
lprado@thestrongfirm.com
Envelope ID: 52737996
Status as of 4/22/2021 3:21 PM MST

Associated Case Party: Lexicon, Inc.

Name             BarNumber    Email                     TimestampSubmitted    Status

W. JasonWalker                jwalker@andrewsmyers.com 4/22/2021 2:46:25 PM   SENT



Associated Case Party: Control Insulation Services, Inc.

Name        BarNumber Email              TimestampSubmitted Status

Mel Smith              mel@mlsesq.com    4/22/2021 2:46:25 PM   SENT